   Case 1:16-cv-03528-WMR Document 160 Filed 11/16/18 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                  ATLANTA DIVISION

ANDREA PETERSON
   Plaintiff,
      v.                              CIVIL ACTION FILE
                                      NO. 1:16-CV-03528-WMR

EXPERIAN INFORMATION
SOLUTIONS, INC., TRANS
UNION, LLC AND EQUIFAX
INFORMATION SERVICES,
LLC
   Defendants.

        ORDER ON PLAINTIFF’S MOTION TO STAY


     Plaintiff's Motion to Stay having been read and considered,

the same is herein denied.



     SO ORDERED, this 16th day of November, 2018.


                                  /s/ William M. Ray, II
                                  ______________________________
                                  WILLIAM M. RAY, II
                                  United States District Judge
